 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      SHANNON EDWARD MEYER,
                                                                Case No. C18-5864 RJB-TLF
 7                                    Petitioner,
                  v.                                            ORDER
 8
        JEFFREY A UTTECHT,
 9
                                      Respondent.
10

11          The Court, having reviewed the report and recommendation, the petition for writ of

12   federal habeas corpus relief and the remaining record, hereby finds and ORDERS:

13          (1)        the Magistrate Judge’s report and recommendation is approved and adopted;

14          (2)        petitioner’s federal habeas corpus petition is DISMISSED with prejudice;

15          (3)        petitioner shall be DENIED a Certificate of Appealability; and

16          (4)        the Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge

17                     Theresa L. Fricke and to any other party that has appeared in this action.

18          Dated this 29th day of July, 2019.

19

20                                            A
                                              ROBERT J. BRYAN
21
                                              United States District Judge
22

23

24

25

     ORDER - 1
